 CARIBE PLASTICS CORP.7CARIBEPLASTICSCORP.andUNITEDPACKINGHOUSEWORKERS OF AMERICA, CIO,Petitioner.Case No. 24-RC-607. November10, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Vincent M.Rotolo, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employeris engagedin commerce within the mean-ing of the National Labor Relations Act.2.United Packinghouse Workers of America, CIO, the Peti-tioner, and its Local 912, Union de Trabajadores de Plasticosde San Lorenzo; and Confederacion General de Trabajadores dePuerto Rico, also known as Organizacion Obrera Insular, theIntervenor, and its Local, La Union Local de Trabajadores dela Industria de Plasticos de San Lorenzo, Puerto Rico, alsoknown as, and hereinafter referred to as, Local GGT-001, arelabor organizations, claiming to represent certain employeesof the Employer.3.On April 2, 1952, the Employer and the Intervenor nego-tiated a union-shop contract covering employees at the Em-ployer's manufacturing plant at San Lorenzo, Puerto Rico. Thecontract, effective from January 30, 1952, to January 30, 1954,was signed by representatives of the International and of LocalGGT -001. We are administratively advised that, at the time thecontract was executed and for more than a year prior thereto,Local GGT-001 was not in compliance with the filing re-quirements of Section 9 of the Act; and that Local CGT-001 didnot achieve compliance until July 31, 1953, more than a yearafter the contract was executed and more than 3 weeks afterthe instant petition was filed.Section 8 (a) (3) of the Act, as amended in October 1951, re-quires, with respect to union-shop contracts, that a labor or-ganizationmust have "at the time the agreement was made orwithin the preceding 12 months received from the Board no-tice of compliance with section 9 (f), (g), and (h) . . ." TheIntervenor'sLocal CGT-001, which was a party to the con-tract,was not in compliance during the period required by thestatute, nor at the time the petition was filed. i The contract istherefore not a bar. 2iThe Board's recent decision in New Idea, Division Avco Manufacturing Corporation, 106NLRB 1104, is not applicable to the facts in the instant case. In New Idea, the Board in itsdiscretion held that a temporary lapse of compliance with Section 9 (f), (g), and (h) of the Actat the time of the contract was madebecause of administrative delays, followed by subsequentcompliance before the representation petition was filed, did not vitiate the contract as a barto an immediate determination of representatives In the instant case, Local CGT-001 wasnot in compliance during any significant period prior to the filing of the instant petition.2Ward Baking Company, 101 NLRB 419107 NLRB No. 2. 8DECISIONSOF NATIONAL LABOR RELATIONS BOARDAccordingly,we find that a question affecting commerce ex-ists concerning the representation of employees of the Em-ployers,within the meaning of Section 9(c) and Section 2 (6)and (7) of the Act.'4.The partiesagree, andwe find, that all production andmaintenance employees at the Employer's plastic jewelry andnoveltiesmanufacturing plant, San Lorenzo, Puerto Rico, in-cluding direct jewelry operators and direct factory workers,but excluding indirect jewelry operators and office employees,watchmen, guards,doll and toy supervisors,direct supervi-sors,and supervisors as definedin the Act,constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]3Because we find the contract no bar for the reason stated, it is not necessary for us toconsider other evidence introduced with respect to this isue.CONTINENTAL CAN COMPANY, INC., BETNER DIVISIONandUNITED STEELWORKERS OF AMERICA, CIO, Peti-tioner. Case No. 16-RC-1283. November 10, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, hearings were held on May 6 and onJuly 30, 1953, before Marvin L. Smith, hearing officer. Thehearing officer'srulingsmade at the respective hearings arefree from prejudicial error and are hereby affirmed. 1Upon the entire record in this case,theBoard finds:1.The Employeris engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to represent cer-tain employees of the Employer.3.TheIntervenor contends that its notice to renew its con-tract with the Employer was not timely served on the Employerand that the contract was therefore automatically renewed andisa bar to this proceeding. The Petitioner asserts that theEmployer and the Intervenor by their conduct waived any de-fect that there may have been in the service of the notice, andtThe hearingofficer correctly denied the Petitioner'smotion,made at the first hearing,that Paris Printing Specialties and Paper ProductsUnion 574,International Printing Press-men and Assistants'Union of North America, AFL, hereinaftercalled the Intervenor, bedenied a place on the ballot in the election hereinafter directed,on the ground, in substance,that thelatter was not currently in compliance with the filing requirements of Section 9 of theAct.Thefact of complianceby a labororganizationwhich isrequired to comply is a matterfor administrative determination and is not litigable by the parties.Moreover,we are ad-ministratively satisfiedthatthe Intervenor is in compliance.Swift&Company,94 NLRB 917.The Intervenor's motion to dismiss the petition on the ground of contract bar is denied forreasons stated below.107 NLRB No. 3.